Citation Nr: 1727904	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  14-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for hypertension with ischemic heart disease and hypertensive nephrosclerosis (hypertension), and in excess of 60 percent from July 29, 2013, onward.  

2.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease, claimed as enlarged heart, associated with hypertension with ischemic heart disease and hypertensive nephrosclerosis, and in excess of 30 percent from October 20, 2012, to July 28, 2013.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the course of the appeal, the RO found Clear and Unmistakable Error (CUE) in the January 2013 rating decision that denied entitlement to service-connection for ischemic heart disease due to the close relationship between hypertension and the development of ischemic heart disease.  The RO granted the Veteran a 60 percent disability rating from November 28, 2011, to October 19, 2012, and a 30 percent disability rating from October 20, 2012, to July 28, 2013.  Then, as of July 29, 2013, the RO discontinued the Veteran's evaluation for ischemic heart disease and increased the Veteran's rating for hypertension with ischemic heart disease and hypertensive nephrosclerosis to 60 percent effective the same day.  The RO essentially rated the same symptoms under different service-connected disabilities before and after July 29, 2013.  

While the Veteran only perfected an appeal for an increased rating for hypertension, he disagreed with the rating for ischemic heart disease in a July 2014 letter.  Clearly, the Veteran wishes to appeal the evaluation for symptoms of hypertension with ischemic heart disease and nephrosclerosis, however, the RO failed to issue a statement of the case (SOC).  Further, Diagnostic Code 7507 for nephrosclerosis, arteriolar, indicates that hypertension, renal dysfunction, and heart disease should be rated according to the predominant symptom.  38 C.F.R. § 4.115(b).  Thus, any consideration of the Veteran's hypertension during the period nephrosclerosis is present must also include a consideration of his heart disease symptoms.  As such, and in the interest of administrative efficiency, the Board will also take jurisdiction over the issue of an increased rating for ischemic heart disease.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period prior to October 20, 2012, the Veteran's hypertension manifested with systolic blood pressure predominantly over 160.  

2.  For the initial rating period prior to October 20, 2012, the Veteran's ischemic heart disease manifested with left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but not chronic congestive heart failure, workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  For the period between October 20, 2012, and July 28, 2013, the Veteran's ischemic heart disease with nephrosclerosis manifested with renal dysfunction with definite decrease in kidney function, but not persistent edema with BUN 40 to 80mg%; creatinine 4 to 8 mg%, or generalized poor health, or with more than one acute episode of congestive heart failure in the past year, workload greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  For the period from July 29, 2013, onward, the Veteran's hypertension with nephrosclerosis manifested with renal dysfunction with definite decrease in kidney function, but not persistent edema with BUN 40 to 80mg%; creatinine 4 to 8 mg%, or generalized poor health, or with more than one acute episode of congestive heart failure in the past year, workload greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, and no higher, for hypertension have been met for the period prior to October 20, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 60 percent, and no higher, for ischemic heart disease with nephrosclerosis have been met for the period of October 20, 2012, to July 29, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, 4.115(b) Diagnostic Codes 7005, 7007, 7101, 7507 (2016).

3.  The criteria for a disability rating in excess of 60 percent for hypertension with nephrosclerosis have not been met for the period from July 29, 2013, onward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, 4.115(b) Diagnostic Codes 7005, 7007, 7101, 7507 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran is challenging the initial evaluation assigned a following grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims (CAVC) held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify concerning these initial-rating claims has been satisfied.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran the required SOC in March 2014, also since has provided him a Supplemental SOC (SSOC) in September 2016, citing the applicable statutes and regulations and discussing the reasons or bases for assigning the initial ratings.  It is, however, presumed he is seeking the highest possible ratings, absent express indication to the contrary.  See AB v. Brown, 6 Vet. App. 35 (1993).  He therefore has received all required notice concerning the initial-rating claims.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded multiple VA examinations, including in December 2012, April 2014, and March 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Increased Ratings

The Veteran seeks an increased rating for hypertension, which, as explained above, implicates the issue of entitlement to a higher rating for ischemic heart disease.  The Board concludes that the criteria have been met for a 10 percent rating for hypertension prior to October 20, 2012.  The Board concludes that no higher rating for ischemic heart disease is warranted prior to October 20, 2012.  The Board further finds that a 60 percent rating, but not higher, is warranted for ischemic heart disease for the period from October 20, 2012, to July 28, 2013.  Finally, the Board concludes that the Veteran's hypertension with ischemic heart disease and hypertensive nephrosclerosis does not warrant a rating in excess of 60 percent from July 29, 2013, onward.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Diagnostic Code 7507 directs that nephrosclerosis, arteriolar, should be rated according to predominant symptoms as renal dysfunction, hypertension, or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  Ratings of the genitourinary system, including renal dysfunction, are set forth at 38 C.F.R. § 4.115a.  Under this regulation, a 60 percent rating is warranted for renal dysfunction with constant albuminuria with some edema, or definite decrease in kidney function, or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The maximum 100 percent rating is warranted where regular dialysis is required or the renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

A minimum compensable evaluation of 10 percent disabling is available for hypertension under 38 C.F.R. § 4.104 , Diagnostic Code 7101, where the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or where a veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The next higher evaluation of 20 percent disabling is available for hypertension manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The next higher evaluation of 40 percent disabling is available for hypertension manifested by diastolic pressure predominantly 120 or more.  Finally, the maximum evaluation of 60 percent disabling is available for hypertension that is manifested by diastolic pressure predominantly 130 or more.  The Notes following Diagnostic Code 7101 indicate that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7005, arteriosclerotic heart disease warrants a 30 percent rating if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted if the disorder results in more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if characterized by a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates chronic congestive heart failure; or that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, as it is in this situation, and a laboratory determination of METs by exercise testing cannot be accomplished for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

38 C.F.R. § 4.115 states, "Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated."  38 C.F.R. § 4.115.

Analysis

The Veteran claims entitlement to an increased rating for hypertension and ischemic heart disease.  Resolving reasonable doubt in favor of the Veteran, a 60 percent rating, but no higher, is warranted for the entire period on appeal.  Further, prior to the manifestation of the Veteran's nephrosclerosis, a separate 10 percent rating for hypertension is warranted.  

At no time on appeal have the Veteran's symptoms been consistent with a rating in excess of 60 percent, either before or after when the Veteran's nephrosclerosis manifested.  

Prior to the manifestation of the Veteran's nephrosclerosis, no higher rating is warranted for arteriosclerotic heart disease.  The Veteran's ejection fraction was never recorded below 30 percent, his METs workload was never recorded as 3 or less, and he did not have chronic congestive heart failure.  Instead, a stress test from November 2011 shows an ejection fraction of 40-45 percent.  This is the lowest ejection fraction recorded during this period and other stress tests from this time period suggest increased functioning.  Thus, under Diagnostic Code 7005, a rating in excess of 60 percent is not warranted.  The Board has considered other diagnostic codes, such a Code 7007, but no higher rating is available under a different applicable code.  

A 10 percent rating for hypertension is warranted during period prior to the manifestation of the Veteran's neprhosclerosis.  The Veteran's blood pressure readings were recorded as 162 systolic over 90 diastolic in November 2011, 149 over 82 in December 2011, 169 over 90 in March 2012, 162 over 76 in April 2012, 118 over 69 in June 2012, 171 over 82 in July 2012, and 130 over 80 in August 2012.  As noted above, systolic blood pressure predominantly over 160 is consistent with the criteria of a 10 percent rating under Diagnostic Code 7101.  Three of the Veteran's systolic blood pressure readings during this period were below 160, but four of the readings were above 160.  As such, a 10 percent evaluation is warranted.  A higher rating is not warranted because there is no evidence of diastolic blood pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The Board notes that Note (3) for diagnostic code 7101 permits evaluating hypertension separately from other types of heart disease, so separate ratings for hypertension and ischemic heart disease during this period are permissible.  However, once the Veteran's nephrosclerosis manifested, separate ratings for the Veteran's renal, heart disease, and hypertension symptoms are prohibited by Diagnostic Code 7507.  

After development of the Veteran's nephrosclerosis, all the Veteran's hypertensive, renal, and heart disease symptoms are to be considered under Diagnostic Code 7507, and no rating in excess of 60 percent is warranted.  The Veteran's BUN was 30 in April 2014 and 31 in March 2015.  The Veteran's creatinine was 1.37 in April 2014 and 1.54 in March 2015.  Both VA examination reports indicate the Veteran does not have generalized poor health due to renal dysfunction.  The treatment notes do not reflect generalized poor health, BUN results, or creatinine results consistent with a rating in excess of 60 percent.  Thus a rating in excess 60 percent for renal dysfunction is not warranted under the criteria of Diagnostic Code 7101 at any time on appeal.  Neither is a rating in excess of 60 percent warranted for the Veteran's hypertension under Diagnostic Code 7101, as no rating in excess of 60 percent is available under this code for hypertension.  

No rating in excess of 60 percent is warranted for the Veteran's ischemic heart disease.  The December 2012 VA examination results showing a METs level of greater than 5 but less than 7 and an ejection fraction in excess of 50 are normally consistent with a 30 percent rating.  But under Diagnostic Code 7507 as explained above, an increased 60 percent rating is warranted due to the presence of nephrosclerosis.  Subsequent testing reflects increasing ejection fraction and METs levels, including an ejection fraction of 64% and a METS level of greater than 7 to 10 METs in March 2015.  As such, a rating in excess of 60 percent is not warranted for the Veteran's heart disease under Diagnostic Code 7507.   

The RO began rating the Veteran for nephrosclerosis in July 2013, yet the report from the April 2014 VA examiner explained that the Veteran began experiencing swelling in his legs during December 2012 that ultimately led to the diagnosis of nephrosclerosis.  The VA examiner noted the Veteran developed swelling in his lower legs and was noted to have decreased serum protein.  He was referred to a nephrologist and ultimately underwent a biopsy that showed membranous nephropathy with focal global glomerular sclerosis, moderate tubular atrophy, an interstitial fibrosis, and moderate vascular sclerosis.  In a subsequent March 2015 opinion the VA examiner noted that the Veteran's membranous sclerosis is related to his hypertension as nephrosclerosis is a known complication of hypertension.    Additionally, in a July 2012 treatment note, the Veteran was recorded to have proteinuria and a renal consultation was ordered.  Thus, the date of onset of the Veteran's nephrosclerosis is unclear.  As such, the Board will resolve doubt in the Veteran's favor and conclude that the Veteran's nephrosclerosis began on October 20, 2012.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).

In summary, resolving reasonable doubt in the Veteran's favor, the Board finds prior to October 20, 2012, the criteria for a 10 percent rating, but no higher, for hypertension were met.  For the period prior to July 29, 2013, the criteria for a 60 percent rating for ischemic heart disease, but no higher, have been met.  From July 29, 2013, onward, the criteria for a rating in excess of 60 percent for hypertension with ischemic heart disease and hypertensive nephrosclerosis have not been met.  


ORDER

An initial disability rating of 10 percent for hypertension, from November 28, 2011 to October 20, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 60 percent rating for ischemic heart disease, but no higher, from October 20, 2012, to July 28, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 60 percent for hypertension with ischemic heart disease from July 29, 2013, onward, is denied.  





REMAND

The Veteran claims entitlement to TDIU based on his service-connected disabilities.  The RO denied the Veteran's claim in a May 2015 rating decision because the Veteran's disabilities did not meet the schedular criteria for TDIU and because referral for extraschedular consideration was not warranted.  The Board's decision grants an increased rating for hypertension during the period prior to October 20, 2012.  Based on this change, the Veteran's service-connected disabilities appear to meet the schedular criteria for this period.  Thus, the issue of entitlement to TDIU must be returned to the RO for readjudication in light of the Board's decision.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case after according the requisite time to respond, and thereafter return the matter for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


